Title: From Thomas Jefferson to John Laval, 20 June 1822
From: Jefferson, Thomas
To: Laval, John


                        
                        
                            
                            
                        
                    Th: Jefferson to mr LavalI was in hopes my letter of the 6th would have got to hand with that of the 5th and saved the trouble of yours of the 10th the whole has proceeded from the mail-delay of that of May 11. which did not come to hand until June 6. all however is now right, the books are recieved, and I have this day desired Colo Peyton my correspondent in Richmond to remit your 31 D. 57 c Accept my friendly & respectful salutations.
                        
                    